Order entered September 17, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00713-CR

                             DUKE FATHOL MCGEE, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                          On Appeal from the County Court at Law
                                  Rockwall County, Texas
                             Trial Court Cause No. CR18-1720

                                           ORDER
       Duke Fathol McGee, representing himself pro se, was convicted in Justice Court,

Precinct No. 4 of Rockwall of speeding in a construction zone when workers were present and

assessed a fine of $197.90 and court costs. He appealed to the County Court at Law and, after a

trial de novo, was found guilty and assessed a fine of $200 and court costs. He then filed his pro

se notice of appeal with this Court.

       The clerk’s and reporter’s records have been filed. Appellant, who was not found to be

indigent, did not file his brief by August 18, 2019. When it was not filed, we notified appellant

on August 21, 2019 by postcard and electronic transmission that his brief was past due. We

directed him to file his brief and a motion to extend time by September 3, 2019. We cautioned
appellant that the failure to do so would result in the appeal being abated for a hearing under rule

38.8(b). To date, appellant has not responded, communicated with the Court, or filed a brief.

         We therefore ORDER the trial court to conduct a hearing to determine why appellant’s

brief has not been filed. In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute the appeal, whether

appellant intends to hire retained counsel or continue to represent himself pro se, or whether

appellant has abandoned the appeal. See TEX. R. APP. P. 38.8(b).

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within TWENTY DAYS of the date of this

order.

         We DIRECT the Clerk to send copies of this order to the Honorable Brian Williams,

Presiding Judge, County Court at Law; to Duke Fathol McGee; and to the Rockwall County

District Attorney’s Office.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated twenty days from the date of this order or when the findings are

received, whichever is earlier.




                                                     /s/     BILL PEDERSEN, III
                                                             JUSTICE